                                                                                                  0 Page
                                                                                                  UNITED    1 of GOVERNMENT
                                                                                                         STATES  3

                                                                                           memorandum
DATE:      March 2, 2020
REPLY TO
ATTN OF:   Nathan Lynn
           United States Probation Officer – Fort Myers Division

SUBJECT:   Sherman Williams, Jr., Docket No.: 2:20-cr-59-FtM-38MRM
           Transfer of Jurisdiction Request

    TO:    The Honorable Sheri Polster Chappell
           United States District Judge

           COURT HISTORY:

           On August 25, 2006, the above referenced defendant appeared for sentencing in the Southern District of
           Florida before the Honorable Daniel T.K. Hurley. The defendant was sentenced to 180 months
           incarceration to be followed by five years of Supervised Release for a violation of 21 § 963 – Conspiracy
           to Import at Least Five Kilograms of Cocaine. In addition to the Mandatory and Standard Conditions, the
           following Special Conditions were imposed: Substance abuse treatment, provide access to financial
           information, maintain full time employment, self-employment restriction, and search and seizure.
           Additionally, a special assessment of $100 was imposed.

           SUPERVISION HISTORY:

           On February 8, 2019, the defendant released from incarceration and began his current term of supervision
           in the Middle District of Florida. Throughout his time in the community, the defendant has maintained
           relatively stable residence and employment. The defendant’s original residence in Fort Denaud, Florida,
           was sold without notice to the defendant. He was able to quickly relocate to live with other family
           members in North Fort Myers, Florida, where he remains at present day. Additionally, although the
           defendant was let go for a brief period from his job, he has continued to work with Williamson Brothers
           Marine Construction since his release from custody.

           Shortly after commencing supervision, the defendant was placed in the urine surveillance testing program,
           wherein he was directed to submit to random urinalysis drug testing. On July 31, 2019, the defendant
           submitted a urine sample for drug testing and advised the sample would return positive for cannabinoids.
           The urine specimen tested positive for cannabinoids. The defendant advised his father had suffered a heart
           attack, and after a short term on life support, had passed away. The defendant advised he had used
           marijuana to cope. The defendant later met with this Officer and signed a drug use admission form,
           admitting the use of marijuana on July 29, 2019.

           A notice of violation was sent to the Southern District of Florida, advising the defendant had been verbally
           admonished and would continue in the urine surveillance testing program. It was requested that no further
           Court action be pursued.

           On December 18, 2019, the defendant submitted to a urine sample for random urinalysis drug testing and,
           again, readily admitted that the sample would return positive for cannabinoids. The urine specimen tested
           positive for cannabinoids. On January 7, 2020, the defendant met with this Officer and signed a drug use
           admission form admitting using of marijuana on December 17, 2019. On January 7, 2020, the defendant
           submitted to a urinalysis drug test, and the sample again returned positive for cannabinoids. On January
           14, 2020, the defendant met with this Officer to review the results of the test, and he denied any new use
           of marijuana following the sample on December 18, 2019. As such, the two samples were forwarded to
           the National Laboratory for further analysis. An interpretation report was returned from the laboratory and
           it was determined that the defendant had reused marijuana prior to the drug test conducted on January 7,
           2020.
The Honorable Sheri Polster Chappell
RE: Williams, Sherman
March 2, 2020
Page 2

The defendant was verbally admonished for his violations and informed that continued conduct of this
nature would result in possible revocation of his supervision. The defendant was continued in the urine
surveillance testing program and also referred for individual substance abuse treatment with Beyond
Barriers in Fort Myers, Florida.

A notice of violation was sent to the Southern District of Florida requesting their office notify the Court
of the violation, and further, request transfer of jurisdiction in this case so any future supervision concerns
can be addressed in the most expeditious means possible.

On February 10, 2020, an Order Transferring Jurisdiction was signed in the Southern District of Florida
by the Honorable Rodney Smith.

RECOMMENDATION:

Our office concurs with the Southern District of Florida’s approval of Transfer of Jurisdiction to the
Middle District of Florida. We respectfully request Your Honor consider formally transferring jurisdiction
to the Middle District of Florida to address any future non-compliance in the most expeditious means
possible. Should Your Honor concur with our request, we have enclosed the appropriate forms for your
review and signature.

 Respectfully Submitted:                              Approved By:

 /s/ Nathan Lynn                                      /s/ AnnaMaria C. McCartney


 Nathan Lynn                                          AnnaMaria McCartney, Supervisory
 United States Probation Officer                      United States Probation Officer
 (239) 461-2092                                       (239) 461-2086
 (239) 218-5946                                       (239) 229-0154

 cc: Joseph C. Collins, Chief
     United States Probation Officer
The Honorable Sheri Polster Chappell
RE: Williams, Sherman
March 2, 2020
Page 3



 APPROVED:                                                    March 3, 2020
                     The Honorable Sheri Polster Chappell   Date
                     United States District Judge


 DISAPPROVED:
                     The Honorable Sheri Polster Chappell   Date
                     United States District Judge

 COMMENTS:
